Citation Nr: 1431831	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  09-50 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for left ankle disorder.

4. Entitlement to service connection for right ankle disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1963 to December 1965.  

This case comes before the Board of Veterans Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1. Tinnitus is reasonably shown to have manifested in service.

2. Bilateral hearing loss was not manifested during service or within one year of service; the preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss is related to an event, injury, or disease in service.

3. The Veteran's current right ankle strain was not manifested during service; the preponderance of the evidence is against a finding that the Veteran's current right ankle disorder is related to an event, injury, or disease in service.

4. A left ankle disorder was not manifested during service or within one year of service; the preponderance of the evidence is against a finding that the Veteran's current left ankle disorder is related to an event, injury, or disease in service.


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in favor of the Veteran, his tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303 (2013).

2. Bilateral hearing loss was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

3. The Veteran's current right ankle strain was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

4. The Veteran's current left ankle disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(6), 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)
 
As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Given the favorable action taken herein with regard to the issue of entitlement to service connection for tinnitus, no further discussion of the VCAA is required with regard to that claim.  

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) regarding the claims for bilateral hearing loss, a right ankle disability, and a left ankle disability was furnished to the Veteran in a December 2008 letter. The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in the December 2008 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records (STRs), VA treatment records, and private treatment records.  The Veteran has not identified any additional records that could be used to support his claims.  The Veteran was provided a VA audiological evaluation and a VA right ankle examination in March 2009.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c).

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to the Veteran's claim for entitlement to service connection for a left ankle disorder, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4). 

With respect to the third factor above, the Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board concludes an examination and opinion with respect to the Veteran's claim for entitlement to service connection for left ankle disorder is not needed because the only evidence indicating the Veteran's left ankle disorder is related to service are his own general assertions.  There is no other evidence of record regarding a nexus between the Veteran's left ankle disability and service.  As there is no indication of some causal connection by competent lay or medical evidence, an examination is not warranted.  See McLendon, supra.  

As noted, the Veteran has not identified any evidence that remains outstanding. VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.

Legal Criteria, Factual Background, and Analysis

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection can be granted for certain diseases, including sensorineural hearing loss (organic disease of the nervous system) and arthritis, if manifest to a degree of 10 percent or more within one year of separation from active service.  The presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is only available for the specific chronic diseases listed in 38 C.F.R. § 3.309(a), to include arthritis and organic diseases of the nervous system.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

Tinnitus

The Veteran reported experiencing tinnitus during the March 2009 audiological evaluation.  He is competent to report that he experiences tinnitus, as well as the frequency and severity.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  A current disability is therefore established.  Thus, the remaining question is whether the current tinnitus is related to his service.  

In his December 2008 claim, the Veteran indicated he began experiencing tinnitus in service.  In a December 2008 statement, he related that he was exposed to acoustic trauma while working as a helicopter crew chief in service.  His DD Form 214 shows that he worked as an aircraft mechanic; as such, his statements regarding acoustic trauma during service are accepted.  

A January 2009 private audio consultation report indicates the Veteran reported experiencing tinnitus that "began years ago."  

The March 2009 VA audiological evaluation report indicates the Veteran told the examiner that he began experiencing tinnitus about 30 years prior to the examination.  The examiner opined that the Veteran's tinnitus was less likely as not caused by or a result of his military noise exposure, noting that his hearing was normal at separation and that he reported civilian noise exposure.

In his December 2009 substantive appeal, the Veteran reasserted that his tinnitus began in service.  

One method of substantiating a claim of service connection for a disability is by showing that it had its onset in service, and has persisted since.  Tinnitus is a disability capable of lay observation, and the Veteran's accounts of onset in service and continuity since are found to be credible.  While he told the March 2009 examiner that he had only experienced tinnitus for 30 years, which would have been after his discharge from service, he consistently reported it began in service in his written statements.  See 38 C.F.R. § 3.303(d).  Resolving any remaining reasonable doubt in the Veteran's favor, the Board concludes that service connection for tinnitus is warranted. 

Bilateral Hearing Loss

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Service connection for hearing loss is not precluded where "hearing was within normal limits on audiometric testing at separation from service."  Hensley  v. Brown, 5 Vet. App. 155 (1993).  The United States Court of Appeals for Veterans Claims (Court) cited to, and acknowledged agreement with the "[VA] Secretary's assertion" that if the record shows (a) acoustic trauma in service and audiometry showing an upward shift in tested thresholds in service, though still not meeting the requirements for a "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometry showing a hearing loss disability under § 3.385, authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  Id.

The VA provided the Veteran an audiological evaluation in March 2009.  

The examination revealed audiometry results as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
25
45
60
LEFT
10
10
45
50
50

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 92 percent in the left ear.

VA audiometry puretone thresholds and speech recognition scores reveal that the Veteran has bilateral hearing loss as defined by 38 C.F.R. § 3.385.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  Thus, the remaining question is whether the current hearing loss is related to the Veteran's service.  

The Veteran contends his exposure to acoustic trauma during active service caused his bilateral hearing loss.  As noted above, his statements regarding acoustic trauma in service are accepted.

The Veteran's January 1963 induction examination didn't include audiometry results, but the Veteran scored a 15/15 bilaterally on a whispered voice test and spoken voice test.  His ears were clinically evaluated as normal.  He checked the appropriate boxes in the medical history section to expressly deny ear trouble.  

The Veteran's STRs did not include any complaints of hearing loss. 

A September 1964 examination for flight eligibility revealed audiometry results as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
15

5
LEFT
15
10
10

20

The above decibel thresholds have been converted from the American Standards Association (ASA) standard to the International Standards Organization (ISO)-American National Standards Institute (ANSI) standard as they were reported prior to October 31, 1967.  

His ears were clinically evaluated as normal.  The Veteran again indicated that he had not experienced ear trouble while reporting his medical history.  

The Veteran's October 1965 separation examination revealed audiometry results as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
15

5
LEFT
15
10
10

20

The above decibel thresholds have been converted from the American Standards Association (ASA) standard to the International Standards Organization (ISO)-American National Standards Institute (ANSI) standard as they were reported prior to October 31, 1967.  

His ears were clinically evaluated as normal.  The Veteran again indicated that he had not experienced ear trouble while reporting his medical history.  

The Veteran indicated he began experiencing hearing loss in service in his December 2008 claim.  

A private physician diagnosed the Veteran with bilateral hearing loss and tinnitus following an audiological evaluation in January 2009.  The Veteran reported his hearing loss "began years ago."  The physician noted that the Veteran had noise exposure to helicopters in the military and to aircraft as an airline employee.  

During the March 2009 VA evaluation, the Veteran reported experiencing hearing loss for 15 to 20 years prior the examination.  The Veteran's history included noise exposure without hearing protection in the military.  The Veteran also reported post-service occupational noise exposure, but with the use of hearing protection.

The Veteran's contentions were addressed by the VA medical examiner in the March 2009 examination report.  The examiner considered the Veteran's statements, reviewed the claims folder, examined the Veteran, and provided reasoning for her opinion.  She noted that the Veteran's entrance examination only utilized the whispered voice test and that the September 1964 and October 1965 audiological evaluations showed normal hearing bilaterally.  She acknowledged that he was exposed to acoustic trauma in service without hearing protection and after service with hearing protection.  The examiner concluded that the Veteran's hearing loss is "less likely as not (less than 50/50 probability) caused by or a result of military noise exposure."  She reasoned that "his hearing was normal at separation, so the hearing loss was more likely a post service occurrence."  She also noted that he reported post-service occupational noise exposure.  

In his May 2009 notice of disagreement, the Veteran reasserted he used hearing protection at all times while working for an airline after service.  In his December 2009 substantive appeal, however, he implicitly conceded that his post-service occupation exposed him to acoustic trauma, noting it "aggravated" his alleged hearing loss.  

The Board finds that the preponderance of the evidence is against entitlement to service connection for bilateral hearing loss.  

The records do not include a diagnosis of hearing loss within the first post-service year.  Indeed, the first diagnoses of hearing loss in the evidence of record are from 2009, more than 40 years after service.  The Veteran is competent to make lay statements describing features or symptoms of an injury or illness, including hearing loss.  Falzone v. Brown, Vet. App. 298 (1995).  However, as a layperson, he is not competent to establish VA-defined hearing loss by his own opinions.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).

The competent medical evidence is against the claim for service connection.  Weighing against the claim is the highly probative March 2009 opinion of the VA examiner.  She considered the Veteran's exposure to acoustic trauma in service, his assertion that he's experienced hearing loss since service, his service treatment records and the findings of her evaluation.  She supported her opinion with a well-reasoned rationale.  The Board recognizes that she noted the Veteran experienced post-service occupational noise exposure even though he reported the constant use of ear protection.  However, the Board finds this rationale does not diminish the probative value of her opinion because the Veteran himself implicitly acknowledged exposure to acoustic trauma post service in his December 2009 substantive appeal.  

The Board also recognizes that the January 2009 private evaluation report indicated that that the Veteran had in-service noise exposure, but in no way does the note relate his current hearing loss to his military service and acoustic trauma therein.  Notably, the physician also noted post-service occupational noise exposure.  It appears to the Board that the physician simply recorded the Veteran's reported history.  No etiology opinion regarding the Veteran's hearing loss was provided.  

The Board has also considered the Veteran's statements attributing his bilateral hearing loss to service, but the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to render a competent opinion as to medical causation.  Jandreau, 492 F. 3d 1372 at 1377.  Just as he is not competent to offer an opinion regarding a diagnosis, he is not competent to provide an opinion on the etiology of his hearing loss.  

In sum, the Board finds that the preponderance of the evidence is against entitlement to service connection for bilateral hearing loss.  The hearing loss was not shown to be manifested during service or for a number of years after service.  As such, the Veteran is not entitled to presumptive service connection for an organic disease of the nervous system.  Furthermore, a medical professional with benefit of examination of the Veteran and review of the claims file has rendered a negative nexus opinion.  There is no medical opinion to the contrary.  

The preponderance of the evidence is against the claim of service connection for a right bilateral hearing loss, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  


Right Ankle Disorder

The Veteran was provided a VA right ankle examination in March 2009.  The examiner diagnosed right ankle strain.  A current disability is therefore established.  Thus, the remaining question is whether the current right ankle strain is related to the Veteran's service.  

The Board finds that the second element for service connection, an in-service injury, has also been met.  His STRs show he complained of right ankle tenderness after falling off an aircraft in November 1964.  An X-ray was negative for a fracture.  Right ankle sprain was diagnosed.  He sought treatment for pain three more times within a week of his fall.  On October 1965 separation examination, his lower extremities and feet were clinically evaluated as normal.  He indicated he did not have a joint deformity or foot trouble on his accompanying report of medical history.  The next issue is whether the Veteran's current right ankle strain relates to his active duty service.  

A private physician's February 2008 physical examination form indicates the Veteran denied joint pain.  In July 2008, he sought treatment for an abrasion on his right leg and foot.  An October 2008 treatment note from the same provider indicates the Veteran complained of left ankle pain, but that there was not tenderness of the right ankle.  

In a December 2008 statement, the Veteran asserted his ankle injury has continually increased in severity since service.  

A January 2009 treatment note from a private podiatrist indicates the Veteran sought treatment for a painful right big toe, but does not indicate he complained of right ankle pain.  The physician noted mild swelling to both lower extremities, but did not clarify if that involved the ankle.  

A separate private physician's treatment note from later in January 2009 indicates the Veteran was not experiencing joint pain.  

As noted, the Veteran was provided a VA right ankle examination in March 2009.  He was diagnosed with a right ankle strain.  The examiner noted that claims file had been reviewed and opined that that the Veteran's right ankle strain is "less likely as not (less than 50/50 probability) caused by or a result of [his] right ankle sprain during active duty."  The examiner reasoned that the Veteran was diagnosed with an ankle sprain in service and that an X-ray at that time was read as normal.  He also noted that a sprain is an acute and transitory condition that generally resolves without residual.  He also reasoned that the record is silent for any right ankle complaints for more than 40 years and includes no objective evidence of the onset of a chronic ankle condition during active duty.  

The Board finds that the evidence of record does not support a finding of service connection for the Veteran's current right ankle strain.  

The Veteran asserts his right ankle condition began in service and persisted.  As a layperson, the Veteran may not be competent to diagnose the ankle injury he sustained in service without a concurrent diagnosis, but he is competent to testify as to the symptoms he experiences, such as ankle pain.  See 38 C.F.R. § 3.159(a)(2).  However, the Board does not find the Veteran's assertions credible.  Notably, the Veteran alleges that his right ankle injury has continually increased in severity since service.  However, he did not complain of right ankle pain at his October 1965 separation examination.  He denied joint pain in February 2008 and specifically denied right ankle tenderness in January 2010, when he sought treatment for left ankle pain.  He did seek treatment for an abrasion on his right leg and foot in July 2008, but there was no indication that there was any injury to his right ankle.  As such, the Board finds the Veteran's assertions that he has experienced a right ankle condition since service lack credibility and are of limited probative value.  

The competent medical evidence is against the claim for service connection.  The March 2009 VA opinion is fully articulated with clear conclusions based on an accurate factual foundation and supported by sound reasoning.  The examiner cited the Veteran's in-service right ankle complaints and lack of objective evidence showing a chronic ankle condition manifested in service to support his finding that the Veteran's current right ankle strain is less likely than not related to his active service.  There is no medical opinion to the contrary.  

The Board has considered the Veteran's claim attributing his right ankle condition to service, but as noted above, the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Therefore, the Veteran is not competent to provide an opinion on the etiology of his right ankle strain.  See Jandreau, 492 F. 3d at 1377.  

The preponderance of the evidence is against the claim of service connection for a right ankle condition, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  

Left Ankle Disorder

The Veteran reported left ankle tenderness to a private treating physician in October 2008.  He indicated the pain had begun the month prior after he stepped off a ladder onto his heel rather than his foot.  He was noted to have a history of gout and was assessed with gouty arthritis of left ankle.  An October 2008 X-ray of the left ankle showed soft tissue swelling, but no fracture or dislocation.  Abnormalities, including mild degenerative change, were noted in the left foot.  The treating physician subsequently noted the X-ray showed tendonitis of his left heel.  The Board will consider whether the left ankle tendonitis or diagnosed gouty arthritis are related to service, but notes arthritis is identified by diagnostic testing, and for VA purposes, must be shown on X-ray examination.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013). 

In his December 2008 claim, the Veteran asserted his left ankle disorder manifested in service, when he fell off an aircraft in November 1964.  In a December 2008 statement, the Veteran asserted his ankle injury has continually increased in severity since service.  
A February 2008 physical examination form from the same private physician who diagnosed left ankle gouty arthritis and tendonitis indicates the Veteran denied joint pain.  As noted, he complained of left ankle pain in October 2008.

A January 2009 treatment note from a private podiatrist indicates the Veteran reported left ankle pain had been relieved after an injection.  The physician noted mild swelling to both lower extremities, but did not clarify if that involved the ankle.  A diagnosis of a left ankle disorder was not made.

Another private physician's treatment note from later in January 2009 indicates the Veteran was not experiencing joint pain.  

The Board finds that the evidence of record does not support a finding of service connection for a left ankle disorder.  

The preponderance of the evidence is against a finding that service connection for arthritis of the ankle is warranted on a presumptive basis.  The records do not include a diagnosis of arthritis confirmed by X-ray within the first post-service year.  Indeed, the first diagnosis of left ankle arthritis in the evidence of record is from October 2008, more than 40 years after service, and was not confirmed on an X-ray.  The Board finds his assertions that his left ankle disorder began in service and persisted lack credibility.  He did not complain of left ankle pain at his October 1965 separation examination and denied joint pain in February 2008.  Furthermore, while seeking treatment for left ankle pain in October 2008, he reported the pain had only begun the month prior after he was injured while stepping of a ladder.  His statements indicating a continuation of symptomatology since service lack credibility and, therefore, probative value.  Entitlement to service connection based on a continuation of symptomatology under 38 C.F.R. § 3.303(b) and on a presumptive basis for chronic disease under 38 C.F.R. § 3.309(a) is, therefore, not warranted.  

There is currently diagnosed left ankle tendonitis and gouty arthritis, but no evidence connecting it with service.  The Board has considered the Veteran's claim attributing his left ankle condition to service, but, as previously noted, the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation and is not competent to provide an opinion on the etiology of his left ankle condition.  See Jandreau, 492 F. 3d at 1372.  In the absence of any persuasive and probative evidence that the Veteran's current left ankle disorder is etiologically related to active service, service connection is not warranted and the claim must be denied.  

As discussed above, without an in-service disease or injury, the Board is not obligated to provide the Veteran with an examination or obtain any further opinion on this matter.  He has not submitted a competent medical statement relating his currently manifested left ankle disorder to his military service.  To the extent that the Veteran may allege a causal relationship, the Board notes that such statements are beyond his competence.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The preponderance of the evidence is against the claim of service connection for the left ankle disorder, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for tinnitus is granted.  
Entitlement to service connection for bilateral hearing loss is denied.  
Entitlement to service connection for a right ankle disorder is denied.  
Entitlement to service connection for a left ankle disorder is denied.  




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


